Citation Nr: 1145251	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement of a survivor to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The decedent served on active duty in the Philippine Scouts from May 1946 to April 1949.  The appellant asserts that the decedent also served with the Philippine Armed Forces under the Guerrilla Affairs Unit from December 1942 to April 1946.  The decedent died in March 2005.  The appellant is a daughter of the decedent.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to burial benefits, plot allowance, and interment allowance following the death of the decedent.  In October 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

The appellant's father did not have qualifying service in the Philippine Scouts, or with the Philippine Commonwealth Army in support of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria are not met for basic eligibility for the receipt of VA burial benefits, plot allowance, and interment allowance benefits. 38 U.S.C.A. § 101(2)  (West 2002 & Supp. 2010); 38 C.F.R. § 3.40  (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not for application in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). T he enactment of the VCAA does not affect matters on appeal from the Board on questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. 

In this case, the law is dispositive, and basic entitlement to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent is precluded based upon the descendant's lack of qualifying service; accordingly, legal entitlement to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Law and Regulations

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2) , 101(24) (West 2002); 38 C.F.R. §§ 3.1 , 3.6 (2011). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2)  (West 2002).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b)  (2011).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1  (2011). 

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107  (West 2002) and 38 C.F.R. § 3.40  (2011). 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for burial benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b)  (2011). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for burial benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for burial benefits.  38 C.F.R. § 3.40(b), (c), and (d)  (2011). 

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a)  (2011).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c)  (2011). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993). 

Analysis

In this case, the appellant has submitted a Separation Qualification Record (SQR) generated by the Army of the United States which documents her father's service.  The SQR reflects that reflects that Private [redacted] entered active service on May 14, 1946, and separated from active service on April 12, 1949.  An accompanying Certificate of Honorable Discharge from the Armed Forces of the United States of America dated April 12, 1949 indicates that the deceased served with the Philippine Scouts.  As these records were generated by the U.S. Army, the Board finds that they provide satisfactory evidence of the decedent's service with the Philippine Scouts between May 1946 and April 1949.  However, as outlined above, service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, by regulation is not qualifying service for burial benefits.  See 38 C.F.R. § 3.40 (b).

The appellant has asserted that the decedent also served with the Philippine Armed Forces under the Guerrilla Affairs Unit from December 1942 to April 1946.  In support of her contention she has submitted numerous documents including the following:

A. VA Certificate of Identification Form, completed by the decedent in 1952;

B. VA Application for Compensation, completed by the decedent in 1952;

C. Document titled Special Orders, Number 79, from the 52d Infantry Regiment (PA), dated in April 1946, submitted by the appellant in 2006;

D. Document titled Special Order, Number 71, from the Army of the United States of America, dated in April 1943, submitted by the appellant in 2007;

E. Document from the USAFFE, dated in April 1944, submitted by the appellant in 2007;

F. Document titled Special Orders, Number 61, from the USAFFE, dated in April 1944, submitted by the appellant in 2007;

G. Document titled Special Orders, Number 11, from the Sixth Military District, dated in February 1945, submitted by the appellant in 2007;

H. Document titled Special Orders, Number 325, from the Commonwealth Army of the Philippines, dated in December 1945, submitted by the appellant in 2007;

I. Document titled Office Orders, Number 25, from the Guerrilla Affairs Unit, Panay, dated in January 1946, submitted by the appellant in 2007;

J. Document titled Computation of Salaries Paid, from the Guerrilla Affairs Unit (PA), dated in January 1946, submitted by the appellant in 2007;

K. Document titled GAU Clearance Certification No. 4160, from the Guerrilla Affairs Unit, Panay, dated in February 1946, submitted by the appellant in 2007; and,

L. Document titled Certification, from the Armed Forces of the Philippines, dated in October 2000, submitted by the appellant in 2007.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  The records submitted by the appellant were sent to the National Personnel Records Center (NPRC) for review and verification.  The NPRC concluded in its February 2010 response that, even after reviewing the submitted evidence from the appellant, her late father still did not have qualifying service as a member of the Philippine Scouts or Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  The appellant was notified of the NPRC's findings in the July 2010 Supplemental Statement of the Case.  The appellant has submitted no additional documentary evidence; thus, there is no duty under Capellan to obtain an additional certification of service.  Id.

The Board emphasizes that the findings from the service department are fully binding upon VA in its adjudication of the appellant's claim for basic eligibility for burial benefits.  See Duro, supra.  Moreover, the records from the Philippine government notwithstanding, it is the findings of the U. S. service department which must be deemed dispositive as this is only source of service verification permitted by VA law.  See Soria v. Brown, 118 F.3d 747, 749   (Fed. Cir. 1997).  As such, the Board must accept the NPRC's findings that the decedent did not have qualifying service as a member of the Philippine Scouts or Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.

In summary, there is no objective substantiation of qualifying service for purposes of VA benefits.  While the Board is sympathetic to the appellant's contentions, they are outweighed by the legal provisions on recognition of service for VA purposes are binding upon this case.  See 38 U.S.C.A. § 7104  (West 2002). 

Accordingly, entitlement to receipt of VA burial benefits has not been established. Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement of a survivor to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


